Order issued September             , 2012




                                               In The
                                 (Court of Apprats
                         Niftlf Elistrirt of rxas at Dallas
                                       No. 05-12-00303-CV


                         STOVALL & ASSOCIATES, P.C., Appellant

                                                 V.

                        HIBBS FINANCIAL CENTER, LTD., Appellee


                                            ORDER

       Before the Court are appellant's September 4, 2012 first motion for extension of time to file

reply brief and appellee's September 6, 2012 response. We GRANT appellant's motion and extend

the time to September 25, 2012. Absent exigent circumstances, no further extensions will be granted.